DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/293,101 filed on 03/05/2019 is presented for examination. Claims 1-20 are pending.
INFORMATION DISCLOSURE STATMENT
The Information Disclosure Statements dated 03/05/2019 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a2) as being anticipated by Wu (US 2018/0064516).
With respect to claim 1, Wu discloses a system for charging a rechargeable toothbrush (See Para. # 0029 and 0041) comprising: a charger (Para. # 0027); a universal serial bus (USB)(17) receptacle provided on the charger (Fig. 1, 18); a charging base adapted to support a rechargeable toothbrush thereon (Para. # 0027: 9 denotes PCB; 10 denotes battery mount; 11 denotes lithium battery; 12 denotes hand-held casing; socket; 14 denotes second waterproof O-ring; 15 denotes rear cap; 16 denotes DC plug; 17 denotes USB (Universal serial bus) cable; 18 denotes charging bas); and a universal serial bus (USB) header extending outwardly from the charging base; wherein the USB header is operatively engageable with the USB receptacle (Para. # 0041). 

    PNG
    media_image1.png
    725
    603
    media_image1.png
    Greyscale

With respect to claim 2, Wu discloses the system for charging the rechargeable toothbrush as described above, further comprising: a charging cup that is selectively engageable with the charging base, said charging cup being adapted to hold the rechargeable electric toothbrush therein (Para. # 0041). 
With respect to claims 3 and 4, Wu discloses the system for charging the rechargeable toothbrush as described above, wherein the charging base includes a first charging coil that is seated within a protrusion which extends outwardly from the charging base; and wherein the charging cup includes a depression into which the protrusion is received (Para. # 0008 and 0027).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0064516) in view of Tomori et al. (US 2017/0119510) (hereinafter, Tomori). 
With respect to claims 5 and 12, Wu discloses the system for charging the rechargeable toothbrush as described above, WU, however, does not expressly disclose the rechargeable toothbrush having a second charging coil
Tomori discloses, on the other hand, the rechargeable toothbrush having a first and a second charging coil (see Para. #0054 and 0058/0068: a second charging coil 129 is wound on the bobbin section 20c. A first charging coil 192 will be described later in connection with FIG. 14).
WU and Tomori are analogous art because they are from the same field of endeavor namely Electric toothbrush with rechargeable battery. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify coil structure of WU circuit to include a second coil in view of the teachings of Tomori. The motivation would have been obvious to use for the purpose of power receiving as the first coil transmit power, and  the second received the transferred power to output to the receiving device, such as the Toothbrush (see background par# 0002).
wherein the placement of the projection of the charging cup within the recess of the rechargeable toothbrush permits induction charging of the rechargeable toothbrush via the first charging coil and the second charging coil when the charger is engaged in a wall outlet and is supplied with electric current (Para. # 0054, and power outlet: Para. # 0055).
With respect to claim 6, the combined references of Wu and Tomori disclose the system for charging the rechargeable toothbrush as described above, wherein Tomori further discloses the placement of the projection of the charging cup within the recess of the rechargeable toothbrush permits induction charging of the rechargeable toothbrush via the first charging coil and the second charging coil when the charger is engaged in a wall outlet and is supplied with electric current (Para. # 0054, and power outlet: Para. # 0055).
With respect to claim 7, the combined references of Wu and Tomori disclose the 
system for charging the rechargeable toothbrush as described above, but both references are not expressly teach more than one rechargeable toothbrush or related circuitries for multiple Toothbrush.
It would have been obvious to include similar duplication parts for multipurpose use having analogous functionality. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
With respect to claims 8, 13, 15 and 18-20, Wu discloses a brushing system (See Para. # 0029 and 0041) comprising: a powered toothbrush having a motor (5), a rechargeable battery (11), and a first charging coil (Para. # 0038); a charger having a universal serial bus (USB) receptacle and a plug (Para. # 0027; a universal serial bus (USB)(17))  ; and a charging base having a top side, a bottom side; the charging base removably connected below the powered toothbrush and above the charger such that the second charging coil is disposed within the first charging coil and the USB header is disposed within the USB receptacle; and wherein electrical energy is transferred into the system to inductively charge the rechargeable battery via the plug (Para. # 0027: 9 denotes PCB; 10 denotes battery mount; 11 denotes lithium battery; 12 denotes hand-held casing; socket; 14 denotes second waterproof O-ring; 15 denotes rear cap; 16 denotes DC plug; 17 denotes USB (Universal serial bus) cable; 18 denotes charging bas).
WU, however, does not expressly disclose the rechargeable toothbrush having a second charging coil. Tomori discloses, on the other hand, the rechargeable toothbrush having a first and a second charging coil (see Para. #0054 and 0058/0068: a second charging coil 129 is wound on the bobbin section 20c. A first charging coil 192 will be described later in connection with FIG. 14).
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify coil structure of WU circuit to include a second coil in view of the teachings of Tomori. The motivation would have been obvious to use for the purpose of power receiving as the first coil transmit power, and  the second received the transferred power to output to the receiving device, such as the Toothbrush (see background par# 0002).
With respect to claims 9, the combined references of Wu and Tomori disclose the brushing system, further Wu describes comprising: a charging cup having a base, an interior, an exterior, and a projection extending upwards from the base into the interior; the charging cup removably connected between the powered toothbrush and the charging base (Para. # 0008 and 0027).
With respect to claims 10, the combined references of Wu and Tomori disclose the brushing system, further Wu describes comprising: a first riser (12) extending upwards from the top side of the charging base (18); and a second riser (13, 14 and 18) forming the base of the charging cup; wherein the first riser is configured to nest within the second riser (Para. # 0041).
With respect to claims 11, 14 and 16-17, the combined references of Wu and Tomori disclose the brushing system, wherein Wu the powered toothbrush further comprises: a recess defined in a bottom end of the powered toothbrush (18), the recess being configured to accept the protrusion of the charging cup (Para. # 0027: 9 denotes PCB; 10 denotes battery mount; 11 denotes lithium battery; 12 denotes hand-held casing; socket; 14 denotes second waterproof O-ring; 15 denotes rear cap; 16 denotes DC plug; 17 denotes USB (Universal serial bus) cable; 18 denotes charging bas, the base protrusion, and as for the second charging coil, Tomori teaches as described above (background par# 0002   and further see depiction of drawing (See Figs. 13/14).
Conclusion
Fischer et al. US 2016/0134151 discloses a charging device contactless or inductive transmission of electrical energy to supply wireless hand-held device, such as toothbrush.
Serval et al. US 20190083215 discloses Tooth brushing monitoring system that includes an optical sensor to track positional changes.
Cross et al. US 2007/0273331 discloses a combination of an electrically powered toothbrush incorporating an electrical power supply which comprises a charging unit and a replaceable or rechargeable battery cells.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing response, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YALKEW FANTU/ Primary Examiner, Art Unit 2859